Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 4, 9, 12-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, sending, by a second network element, a fourth message to a network storage network element, wherein the fourth message comprises a type of a network function and further comprises information about a service region, and wherein the fourth message requests to obtain information about a fourth network element that serves the service region and that supports the type of the network function; receiving, by the network storage network element, the fourth message; determining, by the network storage network element, identification information of a network function region corresponding to an identifier of the service region; determining, by the network storage network element, according to the identification information of the network function region, information about a third network element that serves the network function region and that supports the type of the network function; sending, by the network storage network element, information about the third network element to the second network element: and receiving, by the second network element, the information about the third network element in light of other features described in independent claims 4 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liangche A. Wang whose telephone number is (571)272-3992.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
September 27, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447